Citation Nr: 0300613	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  01-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $2,272.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from December 2000 decision of the RO's Committee on 
Waivers and Compromises which granted, in part, the 
veteran's request for waiver of recovery of an overpayment 
of nonservice-connected disability pension benefits in the 
amount of $2,840, and denied waiver of recovery of the 
remaining overpayment in the amount of $2,272.  

The appeal is before the undersigned Member of the Board 
who has been designated to make the final disposition of 
this proceeding for VA.



FINDINGS OF FACT

1.  For the period of January 2000 through September 2000, 
the veteran was paid $5,112 in VA nonservice-connected 
disability pension benefits, based on his earlier report 
that he had no countable income from any sources, except 
that his spouse received Social Security benefits; 
however, beginning in September 1998, he had begun 
receiving Social Security benefits in an amount which 
rendered him ineligible for VA pension.  

2.  The RO retroactively terminated the veteran's VA 
pension for the period of January 2000 through September 
2000, resulting in a $5,112 overpayment of which the RO's 
Committee on Waivers waived recovery of $2,840; the 
veteran seeks waiver of recovery of the remaining 
overpayment of $2,272.  

3.  The veteran was solely at fault in the creation of the 
overpayment of pension benefits by virtue of his failure 
to report his income from the Social Security 
Administration in a timely manner; fault on the part of VA 
has not been shown.  

4.  The recovery of the overpayment of pension benefits 
would deprive the veteran of the ability to provide for 
life's basic necessities; failure to repay the debt would 
result in unfair gain to the veteran.  

5.  The recovery of the overpayment would not defeat the 
purpose of pension benefits.  

6.  Reliance on VA benefits did not result in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  

7.  There are no other factors which would make recovery 
of the overpayment inequitable.  



CONCLUSION OF LAW

The recovery of an overpayment of pension benefits in the 
amount of $2,272 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 1.963, 1.965 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1968 to April 
1970.  

In January 1996, the veteran submitted a claim for VA 
nonservice-connected pension benefits.  On his 
application, he reported that he had no income from any 
sources, but that his wife and two children received 
Social Security income (in the amount of $495.50, $80, and 
$80, respectively).  

In a March 1996 decision, the RO determined the veteran 
was entitled to pension benefits.  

In a May 1996 letter, the RO notified the veteran of an 
award of pension benefits, effective from February 1996.  
The RO informed him that his pension award was based on 
countable income of $0 for himself and of $495.50/$80/$80 
per month in Social Security benefits for his wife and 
each child, respectively.  He was informed that his 
payment included an allowance for his wife and children.  
He was further told that he must notify the RO immediately 
if there was any change in income or status of dependents, 
and that prompt notification could prevent or reduce any 
overpayment.  

Enclosed with the letter was VA Form 21-8768, which 
notified the veteran of his rights to receive VA payments 
and of his duty to report any income changes.  

In letters dated in July 1996 and October 1997, the RO 
informed the veteran of an adjustment in his pension 
payments.  The RO also informed him that the amount of 
pension he received from the VA depended on total "family" 
income, including his own income as well as that of any 
dependents.  

The RO reminded the veteran that he must immediately 
report any change in income which had not previously been 
reported.  He was informed that without prompt 
notification an overpayment may be created which he would 
have to repay.  

Enclosed with the letter was VA Form 21-8768, which 
notified the veteran of his rights to receive VA payments 
and of his duty to report any income changes.  

In a May 1998 pension award letter, the RO notified the 
veteran that his pension award was based on countable 
annual income of $0 for himself and of more than $6,000 
for his wife and children.  He was told that he must 
notify the RO immediately if there was any change in 
income or status of dependents, and that prompt 
notification could prevent or reduce any overpayment.  

In an August 1999 letter, the RO notified the veteran of 
an adjustment in his pension payments.  The RO indicated 
that it had considered income from Social Security 
received by the veteran's wife and child, with the 
veteran's income always listed as being $0.  

The RO also told him that he must notify the RO 
immediately if there was any change in income or status of 
dependents, and that prompt notification could prevent or 
reduce any overpayment.  

After receipt of the veteran's unreimbursed medical 
expenses for 1998, the RO amended the veteran's pension 
payments.  In a November 1999 letter, the RO notified the 
veteran of the adjustment in his pension award, which 
included an additional allowance for his wife and one 
child.  

The RO indicated that it considered income from Social 
Security received by the veteran's wife and child, with 
the veteran's income always listed as being $0.  Enclosed 
with the letter was VA Form 21-8768, which notified the 
veteran of his rights to receive VA payments and of his 
duty to report any income changes.  

After receipt of the veteran's unreimbursed medical 
expenses for 1999, the RO amended the veteran's pension 
payments.  In a June 2000 letter, the RO notified the 
veteran of the adjustment in his pension award effective 
through December 1999, which included an additional 
allowance for his wife and one child.  

The RO also informed the veteran that it had received 
information from the Social Security Administration 
showing that he had begun receiving monthly Social 
Security benefit in the amount of $935.  The RO stated 
that, as it did not know when he received his first Social 
Security check or if he had received any retroactive 
Social Security benefits, it proposed counting this income 
and stopping his VA pension payments, effective on January 
1, 2000.  

The RO informed the veteran that such termination of his 
benefits would result in an overpayment of benefits which 
he must repay and that it would not adjust his payments 
until after a due process period during which he could 
submit evidence showing that such adjustment should not be 
made.  He was also informed how he could minimize his 
potential overpayment during the due process period.  

Enclosed with the letter was VA Form 21-8768, which 
notified the veteran of his rights to receive VA payments 
and of his duty to report any income changes.  

In a June 2000 statement, the RO indicated that he did not 
understand the amount used for unreimbursed family medical 
expenses for the period from February 1999 through 
December 1999.  He also noted that his wife began 
receiving Social Security benefit in 1989.  

A computer-generated printout from a search of Social 
Security Administration data, obtained by the RO in 
September 2000, indicates that the veteran was paid 
monthly Social Security benefits of $902 beginning in 
September 1998, and increased to $913, effective December 
1998, and $935, effective December 1999.  

In an October 2000 letter, the RO notified the veteran 
that his VA pension benefits were retroactively 
terminated, effective on January 1, 2000, due to the 
receipt of monthly Social Security benefits, which 
exceeded the maximum annual VA pension rate.  

The RO informed the veteran that he would be responsible 
for any overpayment which may result from this action.  
(The RO added that it proposed to terminate the veteran's 
benefit payments effective October 1, 1998, based on the 
information that he began receiving Social Security 
benefits in September 1998.)  

In an October 2000 letter, the VA Debt Management Center 
(DMC) informed the veteran that the amount of his current 
pension benefit overpayment was $5,112.  

In November 2000, the VA DMC received the veteran's 
request for waiver of recovery of the $5,112 overpayment.  
He noted that recovery of the debt would cause a severe 
financial burden.  On a Financial Status Report, he 
indicated that he (and his wife) had a total monthly 
income of $1,430 from Social Security; monthly expenses of 
$2,829, including $1,440 in installment contracts and 
other debts; and assets consisting of two automobiles with 
a total value of $33,000, cash in the bank of $200, and 
real estate valued at $60,000.  

In a December 2000 decision, the RO's Committee on Waivers 
and Compromises granted, in part, the veteran's request 
for waiver of recovery of an overpayment of nonservice-
connected disability pension benefits in the amount of 
$2,840, on the basis that recovery would cause financial 
hardship.  

The Committee also denied waiver of recovery of the 
remaining overpayment in the amount of $2,272, on the 
basis that recovery would not be against equity and good 
conscience.  

In its decision, the Committee stated that, after receipt 
of the June 2000 proposed termination letter, the veteran 
continued to accept four monthly pension payments, with 
the full knowledge that an overpayment would result and 
that he could have prevented that much of the overpayment 
by returning the payments when he knew he was not entitled 
to them.  The veteran was notified of this decision in a 
December 2000 letter.  

In a January 2001 letter, the RO notified the veteran that 
his VA pension benefits were retroactively terminated, 
effective on October 1, 1998, due to the receipt of 
monthly Social Security benefits, which exceeded the 
maximum annual VA pension rate.  The RO informed the 
veteran that he would be responsible for any overpayment 
which may result from this action.  This action created a 
second overpayment in the veteran's account, covering the 
period from October 1998 through December 1999.  

In a January 2001 statement, the veteran indicated his 
disagreement with the decision of the RO's Committee on 
Waivers in denying him a full waiver of recovery of the 
$5,112 debt.  He claimed that he had previously notified 
VA in August 1998 of his award of Social Security 
benefits.  

Enclosed with his statement was a copy of a letter, dated 
in April 1998, from the Social Security Administration, 
notifying the veteran of an award of disability benefits; 
and a copy of a letter, dated August 5, 1998, from the 
veteran to "To Whom It May Concern," providing notice of 
his Social Security disability award.  

In another January 2001 statement, the veteran indicated 
that he did not understand from where the additional 
overpayment of $9,987 arose.  He requested an audit to 
explain the increase in his debt.  

In February 2001, the VA DMC received the veteran's 
request for waiver of recovery of the second overpayment 
in the amount of $9,987.  He noted that recovery of the 
debt would cause a severe financial burden.  On a 
Financial Status Report, he indicated that he (and his 
wife) had a total monthly income of $1,476 from Social 
Security; monthly expenses of $2,805.65, including $1,093 
in installment contracts and other debts; and assets 
consisting of two automobiles with a total value of 
$33,000 and real estate valued at $60,000.  

In a March 2001 decision, the RO's Committee on Waivers 
and Compromises granted the veteran's request for waiver 
of recovery of the second overpayment of nonservice-
connected disability pension benefits in the amount of 
$9,987, on the basis that recovery would be against equity 
and good conscience.  

In an April 2001 letter, the RO sent the veteran an audit 
of his two VA overpayments:  the first overpayment of 
$5,112, covering the period from January 1, 2000 through 
September 2000; and the second overpayment of $9,987, 
covering the period of October 1, 1998 through December 
1999.  

Concerning the first overpayment, which is at issue in the 
present appeal, the audit showed that the veteran was paid 
$568 per month for the nine-month period when he was due 
$0, leading to a $5,112 debt.  The audit also showed that, 
as a partial waiver of recovery of $2,840 was granted, the 
balance of the overpayment was $2,272.  

In a March 2001 statement, the veteran contended that he 
should not be held responsible for the remaining debt of 
$2,272 because he notified VA on August 5, 1998 of his 
receipt of an award of Social Security benefits.  He 
stated that he had no control over actions not taken by VA 
upon its receipt of his notification.  He added that he 
should be given the benefit of the doubt regarding whether 
he forwarded the notification in a timely manner in August 
1998.  

In a May 2001 statement, the veteran's representative 
argued that for VA to accept financial hardship as a basis 
for waiver of recovery of part of the overpayment and not 
as a basis for the remaining part of the overpayment was 
inconsistent and unfair to the veteran.  

In a November 2002 letter, the Board notified the veteran 
of the Veterans Claims Assistance Act of 2000 (VCAA), and 
the VA's duty to notify him about his claim and the VA's 
duty to assist him in obtaining evidence necessary to 
substantiate his claim.  The veteran did not respond.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which 
portion of the evidence is to be provided by the claimant 
and which part VA will attempt to obtain on behalf of the 
claimant.  

The claims file shows that, through its discussions in the 
decision of the RO's Committee on Waivers (in December 
2000), Statement of the Case (in March 2001), and in a 
letter mailed to the veteran by the Board in November 
2002, the RO has notified him of the evidence needed to 
substantiate his claim.  

The RO has also made reasonable efforts to assist the 
veteran in obtaining evidence for his claims, to include 
requesting information pertaining to the veteran's 
financial status.  Additionally, the RO has provided the 
veteran with the opportunity for a hearing, which he 
declined.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, 
the Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is 
required to comply with the duty to assist.  38 U.S.C.A. § 
5103A (West Supp. 2002).  

Nonservice-connected improved pension is a benefit payable 
by the VA to veterans of a period of war because of 
permanent and total disability.  Income eligibility for 
pension, and the amount of any pension payable, is 
determined by subtracting the veteran's countable annual 
income from the maximum annual pension rate.  The maximum 
annual pension rate is adjusted from year to year; the 
maximum annual rate of improved pension, effective from 
December 1999 for a veteran with dependents (a spouse and 
one child) was $13,305 (or $14,837, for a veteran with a 
spouse and two children).  

In determining the veteran's countable annual income, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  Social Security 
benefits are included as income.  38 U.S.C.A. §§ 1503, 
1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273.  

A veteran who is in receipt of pension must notify the VA 
of any material change or expected change in income which 
would affect his entitlement to receive, or the rate of, 
pension.  Such notice must be furnished when the veteran 
acquires knowledge that he will begin to receive 
additional income.  Where reduction or discontinuance of a 
running award of improved pension is required because of 
an increase in income, the reduction or discontinuance 
shall be made effective the end of the month in which the 
increase occurred.  38 C.F.R. § 3.660.  

A review of the record shows that the veteran was paid VA 
pension benefits from January 2000 through September 2000 
(and earlier than this period, which was the subject of 
another overpayment) on the basis of his report that his 
annual countable income consisted solely of Social 
Security benefits received by his wife (i.e., $6,486).  

The veteran, however, began receiving Social Security 
benefits beginning in September 1998, and the RO did not 
receive prompt notification from him of this income, as 
required.  Effective in December 1999, the veteran's 
Social Security payments were $935 per month.  When this 
income is considered with his wife's monthly Social 
Security payments, his countable income clearly exceeded 
the maximum annual limit for receipt of VA pension 
benefits.  

Therefore, the Board finds that the RO properly 
retroactively terminated the veteran's pension effective 
January 1, 2000.  For the overpayment period of January 
2000 through September 2000, the veteran was paid a total 
of $5,112 ($568 per month times nine months) in pension 
benefits when he was due $0, because notice of his Social 
Security income was not received by him in a timely 
manner.  

Thus, an overpayment was created that totaled $5,112, of 
which the RO's Committee on Waivers waived recovery of 
$2,840.  It is the remaining overpayment of $2,272 that is 
presently at issue.  The Board concludes that this 
overpayment amount was properly created because the 
veteran received benefits to which he was not legally 
entitled.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 
1.965(b), a finding of fraud, misrepresentation, or bad 
faith precludes a grant of a waiver of recovery of an 
overpayment.  The RO Committee on Waivers concluded that 
the facts in this case do not show these mandatory bars to 
waiver in the veteran's case; however, the RO denied the 
veteran's claim for waiver of recovery in the amount of 
$2,272, on the basis that recovery of the overpayment 
would not be against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in 
the exercise of the Government's rights.  The decision 
reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  

In making this determination, consideration will be given 
to the following elements, which are not intended to be 
all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to 
the creation of the debt.

2.  Balancing of faults.  Weighing of 
the fault of the debtor against that of 
the VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery 
would nullify the objective for which 
benefits were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's 
detriment.  Whether reliance on VA 
benefits resulted in relinquishment of 
a valuable right or the incurrence of a 
legal obligation.  38 C.F.R. § 
1.965(a).

Based on a review of the entire record and having 
considered the contentions of the veteran, the Board 
concludes that the veteran was solely at fault in the 
creation of the present overpayment.  

The RO notified him of his award of pension in May 1996, 
when he was also informed that his pension was based on 
countable income consisting of $0 for himself and $655.50 
per month in Social Security benefits for his wife and two 
children.  

He was also informed at that time that he must promptly 
report any income changes to avoid an overpayment.  The RO 
again informed him in July 1996, October 1997, and May 
1998 of his duty to report any income changes.  

The veteran's income changed in September 1998, when he 
began receiving Social Security disability benefits, but 
he failed to inform the RO of this fact.  In letters in 
August 1999 and November 1999, wherein the RO indicated 
that the only income considered in calculating his pension 
payments was Social Security benefits received by his wife 
and child, the veteran was reminded of his duty to 
promptly report income changes.  

It was not until June 2000 that the RO was notified by the 
Social Security Administration that the veteran was in 
receipt of monthly benefits in the amount of $935.  The 
RO, in a June 2000 letter, notified the veteran that it 
was as yet uncertain of the date of his initial Social 
Security payment and would not adjust his pension payments 
until after a due process period during which he could 
submit evidence showing that termination of pension 
benefits should not be made.  Even after this 
notification, the veteran continued to accept and 
negotiate his pension checks.  

The veteran argues, in a January 2001 and March 2001 
statement, that he timely notified VA of his receipt of 
Social Security benefits.  In January 2001, he furnished a 
copy of a letter, dated in August 1998, addressed to "To 
Whom It May Concern," regarding notification of a Social 
Security disability award.  However, a review of the 
claims folder does not show that such a letter had 
previously been received by VA.  

Moreover, even if such letter had been forwarded to VA in 
a timely manner as he claimed, the veteran was nonetheless 
informed in pension award letters that the income 
considered in calculating his payments consisted solely of 
Social Security benefits received by his wife and child, 
not him.  He did not inform VA that he, too, was in 
receipt of Social Security benefits, but continued to 
accept pension payments knowing that the payments were 
based on incorrect income information.  

In sum, the Board finds that the veteran was duly informed 
of his obligation to timely report income changes, yet he 
failed to promptly report his Social Security income which 
led to the creation of the overpayment in this case.  

There is no indication of any fault on the part of the VA 
in the creation of the overpayment, since prompt action 
was taken by the RO to terminate benefits upon learning of 
the veteran's Social Security income.  It is clear that 
the veteran's actions, or lack of action, caused the 
overpayment without any fault on the part of VA.

In addition, the Board must also consider whether recovery 
of the debt would result in financial hardship to the 
veteran.  In that regard, it is noted that the RO's 
Committee on Waivers waived recovery of part of the 
original $5,112 overpayment in the amount of $2,840 based 
on financial hardship, but that it denied waiver of 
recovery of the remaining overpayment of $2,272 which is 
presently at issue.  

The RO's Committee stated that waiver of recovery of 
$2,840 represented the five payments that the veteran 
received from January 2000 through May 2000.  The 
veteran's representative argued in May 2001 that it would 
be inconsistent and unfair for financial hardship to be 
the basis for waiver of recovery of part but not the 
entire original indebtedness.  

Financial status reports were received in November 2000 
and February 2001.  On the latter report, which is more 
reflective of the veteran's current financial state, he 
reported a total monthly income of $1,476 from Social 
Security for him and his wife.  He related total monthly 
expenses of $2,805.65, consisting of $522.65 for rent or 
mortgage, $400 for food, $190 for utilities and heat, $50 
for Medicare, $250 for medicine, and $300 for insurances.  
His listed assets were two automobiles, valued at $27,000 
and $6,000, and real estate valued at $60,000.  He listed 
installment contracts or other debts of $1,093.  His net 
monthly expenses exceeded his net monthly income by 
$1,329.65.  

The financial status report shows a $1,329.65 a month 
deficit.  However, in arriving at this amount, the veteran 
took into account $1,093 a month that he was paying on a 
personal loan and installment contracts to Ford Credit, 
Federal Diversified, Consumer Counseling, Amoco Gas, Exxon 
Gas, Duke Hospital and Capital One.  When the amounts due 
monthly to his creditors are not considered, the veteran's 
net monthly expenses actually exceed his monthly income by 
$235.65.  

As the overpayment of pension benefits is a valid debt to 
the government, there is no reason that the veteran should 
not accord the government the same consideration that he 
accords his private creditors.  

In view of the $235.65 deficit per month, the record tends 
to support the veteran's claim that recovery of the debt 
would endanger his ability to provide for basic 
necessities.  However, in stating this, the Board 
recognizes that the veteran holds assets, including two 
automobiles, one of which has significant value.  Whether 
it would be feasible to convert one automobile to cash in 
which to repay his overpayment is not known.  
Nevertheless, on its face, it appears from the record that 
repayment of the $2,272 indebtedness would deprive the 
veteran of life's basic necessities.  

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose of 
pension benefits would not be defeated as the veteran was 
not entitled to such benefits during the period of the 
overpayment.

The Board also finds that failure to make restitution 
would result in unfair gain to the veteran because he 
received monetary benefits to which he had no entitlement. 
VA made payments of benefits based on income information 
furnished by the veteran.  

The veteran took no action thereafter to promptly report 
income changes involving the receipt of Social Security 
benefits, as required.  Under such circumstances, to allow 
him to retain the money which was paid by VA would 
constitute unjust enrichment.

The Board must consider whether reliance on benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  The veteran has not 
contended, nor does the evidence show, that he had 
relinquished a valuable right or incurred a legal 
obligation in reliance on his VA benefits.  

The record reveals no other factors which would make 
recovery of the overpayment inequitable.  

In sum, the Board concludes that the facts of this case, 
when weighed against the various elements to be 
considered, do not demonstrate that recovery of the 
overpayment of benefits would be against equity and good 
conscience.  

The veteran is solely at fault in the creation of the debt 
because he failed to report the total amount of his income 
to the RO in a timely manner, as requested.  To allow him 
to retain $2,272 when he has not shown her entitlement to 
such benefits would constitute unjust enrichment for him.  

Also, recovery of the overpayment would not defeat the 
purpose for which the benefits are intended.  Lastly, he 
has not relinquished a valuable right or incurred a legal 
obligation in reliance on his VA benefits.  

The only factor in his favor is the question of financial 
hardship; however, under the circumstances of this case 
with all other factors being against his claim, 
particularly the degree of her fault in the creation of 
the overpayment and the fact that the RO's Committee on 
Waivers has already granted a partial waiver for a 
substantial portion of the original indebtedness, the 
Board finds that the Government's right to full 
restitution of the remaining overpayment should not be 
moderated.  

As to the veteran's representative's argument that it 
would be inconsistent and unfair for financial hardship to 
be the basis for waiver of recovery of part but not the 
entire original indebtedness, the Board finds that the 
partial waiver of recovery of $2,840 is not the subject of 
the present appeal, nor is the basis for the RO's decision 
to grant that partial waiver.  

At issue is the remaining overpayment of $2,272, which 
consists of the four payments of pension, from June 2000 
through September 2000, that the veteran accepted after 
which he was notified of the RO's proposal to terminate 
his pension retroactively, and after which the RO informed 
him that he would have to repay all or part of the 
benefits he accepted if the action terminating benefits 
was taken.  



ORDER

Waiver of recovery of an overpayment of pension benefits 
in the amount of $2,272 is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

